DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 8/18/2021, including the attached document(s), has been reviewed and considered by the Examiner. 
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory.  Accordingly the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “SEPARATING MECHANICAL ELEMENTS IN AN IMAGE FORMING APPARATUS AFTER A PREDETERMINED PERIOD OF TIME.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2005/0074263 A1 to Tanaka discloses that when an image forming apparatus is under a power-off condition or a stand-by condition for a long time, a pressure roller is released from a heating roller (Tanaka, [0059]).

In regard to claims 1 and 6, prior art of record fails to teach or render obvious, alone or in combination, an image forming apparatus comprising a manual operating portion, wherein said image forming apparatus is capable of shifting to a low electric power mode in which said controller is at rest after elapse of a first predetermined time after completion of execution of the image formation job, wherein said image forming apparatus is capable of executing an operation in a plurality of control modes including at least first and second control modes, wherein in the first control mode a pressure releasing operation is executed such that said pressing mechanism is shifted from the first position to the second position after elapse of a second predetermined time longer than the first predetermined time after completion of execution of the image formation job, and wherein in the second control mode a pressure releasing operation is executed such that said pressing mechanism is shifted from the first position to the second position at the time of shifting to the low electric power mode, and wherein said manual operating portion is capable of selecting one of the control modes to execute the operation, in conjunction with their respective remaining limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            	01/29/2022